—Order, Supreme Court, New York County (Herman Cahn, J.), entered November 3, 1995 which, insofar as appealed from, denied defendant’s motion to dismiss or stay the action on the ground of forum non conveniens, unanimously affirmed, with costs.
Upon consideration of the relevant factors, including the location of plaintiff’s principal office in New York, where the initial contact between the parties took place, the absence of any showing that defendant’s New Jersey witnesses will be inconvenienced by having to come to Manhattan, and defendant’s delay in seeking relief (see, Corines v Dobson, 135 AD2d 390, 392-393; Diversified Research Partners Ltd. Partnership v *172Pollution Research & Control Corp., 198 AD2d 81), we agree with the IAS Court that the action should go forward in New York. Concur—Rosenberger, J. P., Wallach, Nardelli and Rubin, JJ.